DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 8-17, 19, 20, 23, 24, 26, 27, and 31 are pending in the application. Amended claim 1 has been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17, 19, 20, 23, 24, 26, and 27 directed to an invention non-elected without traverse.  Accordingly, claims 12-17, 19, 20, 23, 24, 26, and 27 have been cancelled.

 Response to Arguments
Applicant’s arguments, see p. 8-9, filed 1/10/22, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that neither cited reference teaches that nebulized precursor materials can be conditioned to form silica particles completely in the condensed phase throughout the method since Coffey discloses nebulizing the silicon precursors, vaporizing the nebulized precursor particles, and mixes the resulting gas with gaseous oxidizing precursors. This is found persuasive because although Brown generally teaches that the matrix material may be silica and the deposition particles are formed from precursors of matrix material and dopant material which are maintained in a condensed phase throughout the method [0034], 
Allowable Subject Matter
Claims 1, 2, 5, 8-11, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a method of producing an optical fiber with at least one layer having a predefined ratio of matrix material to dopant material comprising depositing deposition particles on a deposition surface to achieve a desired layer wherein some or all of the matrix material is produced by conditioning one or more matrix precursors within the context of claim 1 and wherein the deposition particles are formed from precursors of matrix material and/or dopant material, which are maintained in a condensed phase throughout the method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 12-17, 19, 20, 23, 24, 26, and 27 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715